Citation Nr: 0116939	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-20 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for vitreo-retinal 
degeneration of the left eye with old occlusion of the 
superior temporal retinal artery, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for spondylolysis, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for duodenal ulcer 
with sliding hiatal hernia, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased rating for hearing loss 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from April 1949 to 
October 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 

When the appellant filed his VA Form-9, he alleged that he 
experienced frequent headaches that he felt were caused by 
his left eye condition.  The appellant is not service 
connected for a headache disability, and we find that this is 
a claim for service connection for a headache disability 
claimed as secondary to a service-connected left eye 
disability.  The Board refers the issue to the RO to take 
appropriate action with respect to this claim, as the Board 
does not have jurisdiction over this claim.  Absent a 
decision, a notice of disagreement, a statement of the case 
and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993), Black v. Brown, 
10 Vet. App. 279 (1997), Shockley v. West, 11 Vet. App. 208 
(1998).  The veteran should be informed of any determination 
by separate letter that includes notification of appellate 
rights.  38 C.F.R. § 3.103 (2000).  If there is any intent to 
appeal, there is an obligation to file a notice of 
disagreement and a substantive appeal after the issuance of 
the statement of the case.  38 C.F.R. § 20.200 (2000).



FINDINGS OF FACT

1.  Vitreo-retinal degeneration of the left eye with old 
occlusion of the superior temporal retinal artery is 
currently manifested by best corrected distant visual acuity 
on the left of 20/80.  There is no blindness, enucleation or 
a serious cosmetic defect.

2.  Spondylolysis is currently manifested by moderate, not 
marked or severe, limitation of motion due to pain but is not 
manifested by listing of the whole spine to one side, loss of 
lateral motion, or abnormal mobility on forced motion.

3.  Duodenal ulcer with sliding hiatal hernia is currently 
manifested by stomach pain relieved with medication, reflux 
and dysphagia, however it is not manifested by incapacitating 
episodes and not productive of considerable impairment of 
health.

4.  Bilateral hearing loss disability is currently manifested 
by puretone averages of 61-db on the right and 53-db on the 
left.  Speech discrimination is 76 percent on the right and 
72 percent on the left.


CONCLUSIONS OF LAW

1.  Defective vision with normal visual acuity in the right 
eye and vitreo-retinal degeneration of the left eye with old 
occlusion of the superior temporal retinal artery is no more 
than 30 percent disabling.  38 U.S.C.A. §§ 1155, 1160, 
5107(b) (West 1991); 38 C.F.R. Part 4, §§ 4.80, 4.83a, 4.84a, 
Diagnostic Code 6077 (2000).

2.  Spondylolysis is no more than 20 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5299-5295 (2000).

3.  Duodenal ulcer with sliding hiatal hernia is no more than 
20 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, § 4.114, Diagnostic Codes 7305, 7346 
(2000).

4.  Bilateral hearing loss disability is no more than 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, §§ 4.85, 4.86; Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was established in a February 1972 rating 
decision for: vitreo-retinal degeneration of the left with 
old occlusion of the superior temporal artery (30 percent 
disabling); duodenal ulcer with sliding hiatal hernia (20 
percent disabling); spondylolysis (10 percent disabling); 
defective hearing (0 percent disabling).  This appeal stems 
from a May 2000 rating decision that confirmed and continued 
the evaluations for the eye and ulcer/hernia disabilities, 
increased the evaluation for spondylolysis to 20 percent, and 
increased the evaluation for hearing loss disability to 10 
percent.

The appellant contends that higher evaluations are warranted.  
In his VA Form-9, he contended that the evaluation for his 
left eye should be increased because he was unable to see out 
his left eye and experienced frequent headaches that he 
alleged were caused by his left eye condition.  The duodenal 
ulcer with sliding hiatal hernia should be evaluated as 40 
percent disabling due to an allegation of recurrent 
incapacitating episodes averaging 10 days or more which occur 
more than 4 times per year.  The hiatal hernia caused chest 
pain that was frequently incapacitating for short periods.  
His back condition should be increased because he was never 
without pain.  It had a dramatic impact on his daily life.  
He could not bend, stoop, lift, walk more than very short 
distances at a time, and he did not sleep well.  The 
appellant did not comment on his hearing loss disability.

An RO decision awarding an increase in a veteran's 
disability rating, but not awarding the maximum benefit 
allowed, does not fully resolve the administrative appeal 
from the original rating, rather, the appeal initiated by 
the notice of disagreement with the original rating remains 
pending unless the veteran withdraws it.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the rating decision and the Statement 
of the Case issued during the pendency of the appeal, the 
appellant and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant, in fact, it appears that all evidence identified 
by the appellant relative to these claims has been obtained 
and associated with the claims folder.  This includes service 
medical records previously obtained and associated with the 
claims folder.  In a letter written to his Congressional 
representative, the appellant indicated his belief that there 
were records missing from recent visits to the VA Medical 
Centers at Huntsville and Birmingham.  We have reviewed the 
evidence developed by the RO, and the claims folder contains 
outpatient treatment records from both institutions as well 
as a notation that there were no records of any inpatient 
admissions on file.  It is not apparent from our review of 
these records that there are any records missing that would 
be relevant to the appellant's claim.  Individual VA 
examinations were conducted in February and March 2000 as to 
every service connected disability under the Board's 
consideration, and a copy of each report associated with the 
file.  There is an indication that the historical medical 
records were not available to every VA examiner who conducted 
the compensation and pension examinations.  However, we find 
no prejudice to the appellant in this regard as service 
connection has already been established and the examinations 
were fully adequate to detail his current level of 
disability, which is the subject of appellate review.  When 
the Board considers an issue not considered below by the RO, 
in this case because the passage of the Veterans Claims 
Assistance Act came after the RO had completed consideration 
of the case, then the Board must consider whether the 
appellant would be prejudiced by appellate review without 
first returning the case to the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Based on the cited findings regarding the 
development previously accomplished in this case, we hold 
that the appellant would not be prejudiced with our 
consideration of the appeal since the duty to assist the 
appellant has been met and no reasonable possibility exists 
that additional assistance would aid in substantiating the 
claims.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The best distant vision obtainable after best correction by 
glasses will be the basis of the rating.  38 C.F.R. § 4.75 
(2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

VA Medical Center records from August 1999 indicated that the 
appellant's frequent falls could be consistent with 
underlying Parkinson's disease.  On physical examination his 
abdomen was benign.  His weight was 201 lbs.  He had what was 
termed most likely anemia of chronic disease.

In November 1999 he underwent an annual eye examination.  
Corrected distance acuity was 20/30 in the right eye and 
20/70 in the left eye.  The appellant reported that he had 
double vision when reading, and had noticed it for about 3 
months.  Nothing seemed to relieve this.  The appellant 
reported that the images were distorted and crooked.  
Corrected near acuity, J3 could not illicit double vision.  
There was full range of extraocular muscle motion in both 
eyes.  Refractive error with presbyopia, decrease in visual 
acuity in the left eye, diplopia per history and dry eye were 
diagnosed.  The diplopia appeared to be related to dry eye 
and tear insufficiency.

In January 2000, his history of chronic low back pain was 
noted.  Magnetic resonance imaging conducted since the last 
visit had shown a central disc bulge at L3-4 that was causing 
extradural compression of the thecal sac.  On examination his 
abdomen was benign.  His weight was 211 lbs.  

A VA examination was conducted in February 2000 regarding the 
appellant's back.  The appellant reported that his back was 
terrible.  He could not bend over.  If he got down he could 
not get up.  It hurt all of the time.  He complained of pain, 
weakness, stiffness, fatigability and lack of endurance.  He 
denied flare-ups, as the pain was constant.  He used a walker 
all of the time and sometimes used a brace.  On physical 
examination he presented himself in a walker and appeared 
very feeble.  His weight was 215-lbs.  Range of motion 
stopped when the pain began.  There was objective evidence of 
painful motion, spasm, weakness and tenderness.  His posture 
was flexed forward 6 degrees.  The musculature of the back 
was atrophic.  Deep tendon reflexes in the lower extremities 
were absent bilaterally.  Flexion to the right was 21 
degrees.  Flexion to the left was 25 degrees.  Forward 
flexion was to 50 degrees.  Backward extension was to 6 
degrees.  Degenerative joint disease of the lumbosacral 
spine, confirmed by X-ray examination, with loss of function 
due to pain was diagnosed.

A VA examination was conducted in February 2000 with regard 
to the appellant's gastrointestinal disease.  The appellant 
complained of shortness of breath and very seldom, some chest 
discomfort.  There were no irregular heartbeats and he did 
not feet the need to get up at night because of shortness of 
breath.  He had moderate cough.  He reported severe heartburn 
with significant reflux and some dysphagia.  He had to eat 
slowly, or otherwise he choked.  The appellant indicated that 
his stomach burned and hurt quite often if he did not take 
his medication.  His appetite was good and his weight was 
stable.  He reported that his bowel movements were mostly 
constipated but that there was no blood in the stool.  On 
physical examination his weight was 210-lbs.  His abdomen was 
soft and somewhat tender in the midepigastric area.  He was 
also obviously quite stiff in the back.  Chronic duodenal 
ulcer disease with a history of bleeding duodenal ulcer, and 
hiatal hernia with significant reflux was diagnosed.

A VA eye examination was conducted in March 2000.  Corrected 
visual acuity in the right eye was 20/40 (far).  Uncorrected 
visual acuity on the left was 20/400 (far).  Corrected visual 
acuity on the left was 20/80 (far).  There was diplopia in 
almost all squares, rating at 5/200.  There was a visual 
field defect of concentric constriction on the left, 
secondary to poor vision.  External examination after 
dilation revealed early, mild nuclear sclerosis bilaterally.  
Fundoscopic examination on the right revealed minimal macular 
changes.  On the left there was macular puckering and 
distortion with a yellow exudative right superior to the left 
macular.  There was condensation of the vitreous with a large 
floater over the left disc.  Status post central serous 
retinopathy with scarring and vitreous condensation and 
secondary diplopia, mild bilateral nuclear sclerosis, 
refractive error and presbyopia were diagnosed.

A VA audiology examination was conducted in March 2000.  The 
appellant reported that both ears were approximately the 
same.  He had difficulty understanding speech when background 
noise was present or when the speaker was not looking at him.  
He reported bilateral constant ringing or cricket sound in 
his ears.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
30
60
75
80
LEFT
X
20
50
65
75

Puretone averages were 61-db on the right and 53-db on the 
left.  Speech audiometry revealed speech recognition ability 
of 76 percent in the right ear and of 72 percent in the left 
ear.  The examiner concluded that the right ear had mild to 
severe high frequency sensorineural hearing loss.  The left 
ear had moderate to severe high frequency sensorineural 
hearing loss.  The thresholds were felt to represent true 
organic acuity bilaterally.


Defective vision, left eye.

When rating impairment of central visual acuity, the 
percentage evaluation will be found from table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83a (2000).  
The appellant's sight disability has been rated under the 
criteria for evaluating impairment of central visual acuity.  
38 C.F.R. § 4.84a; Diagnostic Code 6077 (2000).  Under this 
Diagnostic Code, where the veterans service-connected left 
eye far visual acuity uncorrected is 20/400 (10/200) and the 
other eye is non-service connected, a 30 percent disability 
evaluation is applied.  The Board notes that as the 
appellant's right eye is not service-connected, and therefore 
not ratable, the vision in the right eye is presumed normal.  
Therefore, the appellant is currently in receipt of the 
maximum schedular evaluation for his service connected left 
eye disability under these rating criteria.

A 40 percent rating is warranted for anatomical loss of one 
eye, under circumstances where service connection is not in 
effect for impairment of the other eye, or where visual 
impairment in the other eye is 20/40 or better.  38 C.F.R. 
§ 4.84a; Diagnostic Code 6066 (2000).  Combined ratings for 
disabilities of the same eye should not exceed the amount for 
total loss of vision of that eye unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.  38 C.F.R. § 4.80 (2000).  Under these 
circumstances, in order to meet the criteria for a higher 
evaluation, the anatomical loss of the service-connected eye 
is required.  There is no allegation nor competent evidence 
that the appellant's left eyeball is absent.  There is no 
competent evidence of serious cosmetic defect that would 
warrant an increased rating.  Therefore, the preponderance of 
the evidence is against a higher evaluation under these 
criteria.

Special monthly compensation is payable for blindness of one 
eye, having only light perception.  38 U.S.C.A. § 1114(k) 
(West 1991); 38 C.F.R. § 3.350(a) (2000).  Additional 
compensation is payable as if the combination of disabilities 
were the result of service connected disability where the 
veteran has suffered blindness in one eye as a result of 
service connected disability and blindness in the other eye 
as a result of non-service connected disability not the 
result of the veteran's own willful misconduct.  38 U.S.C.A. 
§ 1160(a)(1) (West 1991).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet, lesser extents of vision, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than 3 feet, being considered of negligible utility.  38 
C.F.R. § 4.79 (2000).  

We have considered the appellant's contention that he was 
unable to see out of his left eye, however this allegation 
does not service as a basis for an increased rating under 
these provisions.  The objective medical evidence indicates 
vision present in the service connected left eye as well as 
the non-service connected right eye.  The application of the 
rating criteria for the vision identified by competent 
medical examiners results in the current 30 percent 
evaluation.  We accord the medical examiner's findings that 
there is vision present in both eyes more probative value in 
considering the extent of the appellant's sight disability.  
Accordingly, the preponderance of the evidence is against the 
claim for an increased evaluation and there is no doubt to be 
resolved. 

Spondylolysis.

Spondylolysis has been evaluated by analogy to lumbosacral 
strain.  Severe lumbosacral strain; with listing of whole 
spine to opposite side, positive Goldthwaite's sign; marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, is assigned a 40 percent 
rating.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, is assigned a 20 percent rating.  
Lumbosacral strain with characteristic pain on motion is 
assigned a 10 percent rating.  With slight subjective 
symptoms only, a 0 percent rating is warranted.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5295 (2000).

The Board has also considered the application of additional 
Diagnostic Codes pertaining to the lumbosacral spine in order 
to determine whether a higher evaluation could be assigned.  
Severe limitation of motion of the lumbar spine warrants a 40 
percent rating; moderate limitation of motion warrants a 20 
percent rating; and slight limitation of motion warrants a 10 
percent rating.  38 C.F.R. § 4.71a; Diagnostic Code 5292 
(2000).

The preponderance of the evidence is against a higher 
evaluation under the criteria for rating lumbosacral strain.  
There is no evidence of listing of whole spine to one side.  
A positive Goldthwaite's sign has not been reported.  
Limitation of forward bending in standing position is not 
marked, rather he has exhibited moderate limitation of 
forward bending.  Lateral motion was present.  Osteo-
arthritic changes were identified by X-ray examination, 
however this in insufficient in and of itself to warrant the 
higher evaluation.  Abnormal mobility on forced motion in 
addition to some of the other findings was not shown, 
therefore the preponderance of the evidence is against the 
higher evaluation.

The preponderance of the evidence is against a higher 
evaluation under the criteria for rating limitation of motion 
in the lumbar spine.  On VA examination, moderate limitation 
of motion was shown in forward flexion and side flexion 
bilaterally.  Backward extension was limited to a severe 
degree, but this finding in and of itself is insufficient to 
warrant the higher evaluation when the rest of the range of 
motion is not so severely restricted.

The Board also considers the application of 38 C.F.R. §§ 4.40 
and 4.45 when rating a musculoskeletal disability.  Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.  The VA examiner 
reported that there was objective evidence of painful motion 
and weakness.  However, range of motion was only restricted 
by pain, and the reported range of motion was given at the 
point where pain stopped motion, in other words actual 
limitation of motion was reported as functional limitation of 
motion.  These results were not indicative of severe 
limitation of motion commensurate with the higher evaluation.  
In specifically considering the guidance of DeLuca, we note 
that the Court of Appeals for Veterans Claims has 
specifically limited the applicability of DeLuca to 
limitation of motion.  See, Johnson v. Brown, 9 Vet. App. 7, 
10-11 (1996).  Therefore, although the appellant's pain 
limits his range of motion, it does not limit it to the 
functional equivalent of a severe limitation of motion that 
would warrant the higher evaluation. 

The Board has considered the appellant's contentions that his 
back condition should be increased because he had constant 
pain, and could not bend, stoop, lift, or walk more than very 
short distances at a time, which he alleged was due to his 
back disability.  The findings on objective examination of 
his actual and functional range of motion with pain taken 
into consideration, does not approximate the higher 
evaluation.  The current evaluation, then, contemplates 
painful motion and limitation in mobility as reported by the 
appellant, and his statements do not support a higher 
evaluation.

Duodenal ulcer with sliding hiatal hernia.

Duodenal ulcer that is severe, with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health, is assigned a 60 percent evaluation.  Moderately 
severe duodenal ulcer which is less than severe but with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year is assigned a 
40 percent evaluation.  Moderate duodenal ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations, is assigned a 20 percent evaluation.  
Mild duodenal ulcer with recurring symptoms once or twice 
yearly, is assigned a 10 percent evaluation.  38 C.F.R. 
§ 4.114; Diagnostic Code 7305 (2000).

Hiatal hernia with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptoms combinations productive of sever impairment 
of health, is evaluated as 60 percent disabling.  
Persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health is assigned a 30 percent evaluation.  With two or more 
of the symptoms for the 30 percent evaluation of less 
severity, a 10 percent evaluation is assigned.  38 C.F.R. 
§ 4.114; Diagnostic Code 7346 (2000).

The preponderance of the evidence is against a higher 
evaluation under the criteria for rating duodenal ulcers.  
The appellant has complained of stomach pain, but only if he 
did not take his medication.  He has denied blood in his 
stool.  His weight has been stable over the course of the 
appeal period and although he has anemia, it has been 
attributed to chronic disease, not otherwise specified.  The 
appellant has contended that a 40 percent evaluation is 
warranted due to recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year, however there is no objective evidence of this.  VA 
Medical Center treatment records documented a benign abdomen 
and there was no evidence of an incapacitating ulcer episode.  
We afford a higher degree of probative value to the objective 
evidence as provided by medical personnel when compared to 
the subjective reports of the appellant, therefore a higher 
evaluation is not warranted under these criteria.

The preponderance of the evidence is against a higher 
evaluation under the rating criteria for evaluating hiatal 
hernia.  Although the appellant has reported severe heartburn 
with significant reflux and some dysphagia, he indicated that 
it was seldom accompanied by chest pain.  The higher 
evaluation contemplates considerable impairment of health due 
to the symptomatology described in the rating criteria, and 
we do not find considerable impairment of health due to the 
hiatal hernia.  The appellant's weight has remained stable 
and his appetite was reportedly good.  The VA Medical Center 
records in evidence do not attribute any health impairment to 
hiatal hernia.  Therefore, the disability associated with the 
hiatal hernia does not approximate the higher evaluation.

Bilateral hearing loss disability.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiological tests 
in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service- connected defective hearing, the rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic 
Code 6100 (2000).

Exceptional patterns of hearing impairment warrant a 
specified use of the rating schedule and Tables VI and VIa.  
38 C.F.R. § 4.86 (2000).  The Board has reviewed the criteria 
and determined that this appellant does not meet them.

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations produce a 10 percent disability 
evaluation.  38 C.F.R. Part 4, Tables VI and VII; Diagnostic 
Code 6100.  The Board concludes that there is no conflict in 
the evidence.  However, the preponderance of the evidence is 
against the claim, and an increased evaluation is not 
warranted.  The appellant's testimony does not serve a basis 
for the award of an increased evaluation.  38 U.S.C.A. 
§ 5107, Lendenmann, 3 Vet. App. at 349.

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  In this regard, the Board finds that the schedular 
criteria and currently assigned evaluations for defective 
vision with normal visual acuity in the right eye and vitreo-
retinal degeneration of the left eye with old occlusion of 
the superior temporal retinal artery, spondylolysis, duodenal 
ulcer with sliding hiatal hernia, and bilateral hearing loss 
disability are adequate as the case does not present an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.  His combined schedular evaluation is 60 percent.  
The assignment of a high schedular evaluation is recognition 
of substantial interference with employment.  However, 
competent, objective evidence of marked inference with 
employment or frequent periods of hospitalization due to any 
or all of these service connected disabilities has not been 
shown.


ORDER

An increased rating for vitreo-retinal degeneration of the 
left eye with old occlusion of the superior temporal retinal 
artery is denied.  An increased rating for spondylolysis is 
denied.  An increased rating for duodenal ulcer with sliding 
hiatal hernia is denied.  An increased rating for hearing 
loss disability is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

